 



Exhibit 10.1
Executive Officer Compensation Summary
August 3, 2006
     The executive officers of Renaissance Learning, Inc. (the “Company”)
consist of Mr. Terrance D. Paul, Chief Executive Officer; Mr. Steven A. Schmidt,
President and Chief Operating Officer; Ms. Mary T. Minch, Vice
President-Finance, Chief Financial Officer and Secretary; and Ms. Judith A.
Paul, Chairman of the Board.
     The compensation structure for executive officers of the Company consists
of base salary, cash bonus, stock option grants and/or restricted stock awards.
The Company’s Incentive Bonus Plan permits participants in the plan to receive a
cash bonus based on a percentage of their base salary which is tied to the
performance of the Company. Bonus awards are payable following the conclusion of
the 12-month period upon which the award is based. Options granted under the
Company’s Stock Incentive Plan are granted at the fair market value of the stock
on the date of grant, are subject to a vesting schedule determined by the
Compensation Committee of the Board of Directors (the “Compensation Committee”),
and expire 10 years from the date of grant (subject to earlier termination in
the event of termination of employment). Shares of restricted stock awarded
under the Stock Incentive Plan are subject to a vesting schedule determined by
the Compensation Committee, but generally will vest in four equal annual
installments beginning on the first anniversary of the date of grant (subject to
forfeiture in the event of termination of employment for any reason other than
death).
     Each executive receives a base salary, but only Mr. Schmidt and Ms. Minch
participate in the Company’s Incentive Bonus Plan. Mr. Schmidt and Ms. Minch
also participate in the Company’s Stock Incentive Plan. In addition, each
executive is entitled to receive 401(k) plan and supplemental executive
retirement plan (“SERP”) matching amounts contributed by the Company. The
Company does not have employment agreements with any of its executive officers.
     Compensation decisions affecting the Company’s executive officers are
typically made in July of each year by the Compensation Committee. In April 2006
and July 2006, the Compensation Committee approved the terms of compensation to
be paid to the Company’s executive officers for the 12-month period ending in
July 2007, as follows:

  •   Mr. Paul. The Committee made no changes to the base salary of Mr. Paul,
which remains at $457,000.     •   Mr. Schmidt. The Committee made no changes to
Mr. Schmidt’s base salary, which remains at $320,000. The Committee approved a
cash bonus for Mr. Schmidt of up to a maximum of 100% of his base salary if
Company growth goals are achieved. The measurement period for calculating the
bonuses payable to Mr. Schmidt and Ms. Minch under the Incentive Bonus Plan is
the period beginning July 1, 2006 and ending June 30, 2007. If the Company
growth goals are met, the bonus will be paid following the end of the
measurement period. The Company’s growth level will be calculated by averaging
the percentage change in revenue and operating profit over the measurement
period as compared with the results for the preceding period. In addition, the
Committee granted restricted stock awards to Mr. Schmidt in April 2006 and
July 2006 of 6,313 and 4,241 shares of common stock, respectively (both of which
awards are subject to a four year vesting period, vesting 25% per year beginning
one year from the date of the initial award).     •   Ms. Minch. The Committee
approved a 3% increase in Ms. Minch’s base salary. As a result of this increase,
Ms. Minch’s base salary is now $170,753. The Committee also approved a cash
bonus for Ms. Minch of up to a maximum of 60% of her base salary. The amount of
the bonus will be determined and paid on the basis described above. In addition,
the Committee granted restricted stock awards to Ms. Minch in April 2006 and
July 2006 of 6,131 and 4,618 shares of common stock, respectively (both of which
awards are subject to a four year vesting period, vesting 25% per year beginning
one year from the date of the initial award).     •   Ms. Paul. The Committee
made no changes to the base salary of Ms. Paul, which remains at $175,000.

 